          Case 1:20-cv-00665-RP Document 32 Filed 01/21/21 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

TERRY BLACK’S BARBECUE, LLC and                   §
TERRY BLACK’S BARBECUE DALLAS,                    §
LLC,                                              §
                                                  §
               Plaintiffs,                        §
                                                  §
v.                                                §                  1:20-CV-665-RP
                                                  §
STATE AUTOMOBILE MUTUAL                           §
INSURANCE COMPANY and                             §
RUCKER-OHLENDORF INSURANCE                        §
AGENCY,                                           §
                                                  §
               Defendants.                        §

                                      FINAL JUDGMENT

       On this date, the Court issued an order granting Defendant State Automobile Mutual

Insurance Company’s (“Defendant”) Motion for Judgment on the Pleadings. As nothing remains to

resolve, the court renders Final Judgment pursuant to Federal Rule of Civil Procedure 58.

       IT IS ORDERED that the case is CLOSED.

       IT IS FURTHER ORDERED that each party bear its own costs.

       SIGNED on January 21, 2021.




                                            ROBERT PITMAN
                                            UNITED STATES DISTRICT JUDGE
